*1320In re Lebouef, Ricky Anthony; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. KA91 1753; Parish of Terrebonne, 32nd Judicial District Court, Div. “C”, No. 200,749.
Granted in part; denied in part. Defendant’s sentence is vacated and the case is remanded to the district court for resentenc-ing under La.C.Cr.P. art. 894.1, as amended by La. Acts 1991, No. 22, section 1, eff. January 1, 1992. The record of sentencing does not demonstrate adequate compliance with Art. 894.1 nor does it reflect that the trial court provided a factual basis for choice of punishment. State v. Conrad, 619 So.2d 1060 (La.1993); State v. Sabathe, 617 So.2d 1176 (La.1992); State v. Blue, 591 So.2d 1173 (La.App.1992). In all other respects, the application is denied.
ORTIQUE, J., not on panel.